DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

	The amendment filed September 2, 2021 is acknowledged and has been entered.  Claims 2 and 6 have been canceled.  Claim 1 has been amended.

Response to Amendment
The amendment filed on February 21, 2013, is considered non-compliant because it fails to meet the requirements of 37 CFR § 1.121, as amended on June 30, 2003 (see 68 Fed. Reg. 38611, Jun. 30, 2003).  However, in order to advance prosecution1, rather than mailing a Notice of Non-Compliant Amendment, Applicant is advised to correct the following deficiency in replying to this Office action:
The amendment is non-compliant because the status identifier in parentheses of claim 1, which has been amended, does not properly indicate the correct status of the claim as having been amended.
Despite the lack of compliancy, the amendment has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Calvo on November 12, 2021.



In the claims:

The following set of claims has replaced the prior set of claims:

1.	(Currently Amended) A bispecific antibody comprising a first binding arm that specifically binds to the extracellular domain of a human ErbB2 polypeptide and comprises a heavy chain variable region comprising the CDR1, CDR2, and CDR3 sequences of a heavy chain variable region comprising the CDR1, CDR2, and CDR3 sequences 

2-27.	(Canceled)

28.	(Previously Presented) The bispecific antibody of claim 1, which is afucosylated in order to enhance antibody dependent cellular cytotoxicity (ADCC).

29.	(Canceled)

30.	(Previously Presented) The bispecific antibody of claim 1, wherein the bispecific antibody comprises two different immunoglobulin heavy chains with compatible heterodimerization domains.

31. 	(Previously Presented) The bispecific antibody of claim 30, wherein the compatible heterodimerization domains are compatible immunoglobulin heavy chain CH3 heterodimerization domains.

32-34.	(Canceled)

35.	(Previously Presented) A pharmaceutical composition comprising the bispecific antibody of claim 1.

36. 	(Currently Amended) A method for the treatment of a subject having a ErbB-2, ErbB-3 or ErbB-2/ErbB-3 positive tumor 

37-39. (Canceled)


administering to the subject:

- the bispecific antibody of claim 1, and

- at least one additional therapeutic agent.

41-77. (Canceled).

78. 	(Previously Presented) The bispecific antibody of claim 1, wherein the antibody comprises the light chain variable region comprising the amino acid sequence DIQMTQSPSSLSASVGDRVTITCRASQSISSYLNWYQQKPGKAPKLLIYAASSLOSGVPSRFSGSGSGTDFTLTISSLQPEDFATYYCQQSYSTPPTFGQGTKVEIKRTVAAPSVFIFPPSDEQLKSGTASVVCLLNNEYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC (SEQ ID NO: 87).

79.	(New) The method of claim 40, wherein said at least one additional therapeutic agent is selected from afatinib, laptinib, neratinib, BYL719, MK-2206, everolimus, saracatinib, paclitaxel, vorinostat.

80.	(New) The bispecific antibody of claim 1, wherein the first binding arm comprises a heavy chain variable region comprising SEQ ID NO: 48, the second binding arm comprises a heavy chain variable region comprising SEQ ID NO: 63, and both the first and second binding arms comprise a light chain variable region comprising SEQ ID NO: 87.



82.	(New) The method of claim 36, wherein the tumor is a ErbB-2/ErbB-3 positive tumor.

83.	(New) The method of claim 36, wherein the tumor is a ErbB-2 positive tumor.

84.	(New) The method of claim 36, wherein the tumor is a ErbB-3 positive tumor.

85.	(New) The method of claim 40, wherein the tumor is a ErbB-2/ErbB-3 positive tumor.

86.	(New) The method of claim 40, wherein the tumor is a ErbB-2 positive tumor.

87.	(New) The method of claim 40, wherein the tumor is a ErbB-3 positive tumor.

Claims 28, 30-31, 35-36, 40, and 78-87 have been renumbered as claims 2-17, respectively.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Support for the language of claims 40 and 79, in particular, is found throughout the specification, including the claims, as originally filed (e.g., the disclosure beginning at page 53, line 32, and ending at page 55, line 2).   

The prior art does not teach or fairly suggest a bispecific antibody comprising a first binding arm that specifically binds to the extracellular domain of a human ErbB2 polypeptide, which comprises a heavy chain variable region comprising the CDR1, CDR2, and CDR3 sequences of SEQ ID NO: 49, SEQ ID NO: 50, and SEQ ID NO: 51, respectively, and a light chain variable region comprising the CDR1, CDR2, and CDR3 sequences of the light chain variable region of SEQ ID NO: 87 and a second binding arm that specifically binds to the extracellular domain of a human ErbB3 polypeptide, which comprises a heavy chain variable region comprising the CDR1, CDR2, and CDR3 sequences of SEQ ID NO: 64, SEQ ID NO: 65, and SEQ ID NO: 66, respectively, and a light chain variable region comprising the CDR1, CDR2, and CDR3 sequences of the light chain variable region of SEQ ID NO: 87.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Claims 1, 28, 30-31, 35-36, 40, and 78-87 have been allowed.

Claims 28, 30-31, 35-36, 40, and 78-87 have been renumbered as claims 2-17, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



slr
November 12, 2021








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See M.P.E.P. § 714.03.